Case 1:18-cv-00548-JJM-PAS Document 1 Filed 10/03/18 Page 1 of 3 PageID #: 1



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

                                                        )
MATTHEW MCCARTHY,                                       )
      Plaintiff,                                        )
                                                        )
          vs.                                           )             C.A. No. 18-cv-548
                                                        )
T-MOBILE US, INC., (alias MetroPCS); CITY OF            )
PROVIDENCE, by and through its Treasurer James          )
J. Lombardi, III in his official capacity; and, JOHN    )
DOE CORPORATION, alias,                                 )
         Defendants.                                    )
                                                        )

                   PETITION FOR REMOVAL FROM STATE COURT

       Now comes Defendant City of Providence (“Defendant”) and hereby seeks removal of a

civil action filed in the Rhode Island Superior Court, Providence County, entitled Matthew

McCarthy v. T-Mobile US, Inc., (alias Metro PCS); City of Providence, by and through its

Treasurer James J. Lombardi, III in his official capacity; and John Doe Corporation, alias, C.A.

PC-2018-4718, to this Honorable Court, pursuant to 28 U.S.C. §§ 1441 and 1446.

       In support of said petition for removal, Defendant represents that it first received

Plaintiff’s complaint when it was served with process on or about September 18, 2018. Plaintiff’s

complaint seeks declaratory and injunctive relief, as well as damages, on the basis of disability

discrimination under Title II and Title III of the Americans with Disabilities Act, 42 U.S.C. §§

12181, et seq., the Equal Rights of Blind Persons to Public Facilities Act, R.I .Gen. Laws §§ 40-

9.1-1 et seq., the Civil Rights of People with Disabilities Act, R.I. Gen. Laws §§ 42-87-1 et seq.,

the Hotel and Public Places Act, R.I. Gen. Laws §§ 11-24-1 et seq., and the Rhode Island Civil

Rights Act, R.I. Gen. Laws §§ 42-112-1 et seq. Accordingly, this Court has original jurisdiction




                                                1
Case 1:18-cv-00548-JJM-PAS Document 1 Filed 10/03/18 Page 2 of 3 PageID #: 2



over this matter pursuant to 28 U.S.C. §§ 1331 and 1343 and supplemental jurisdiction over the

state law claims pursuant to 28 U.S.C. § 1367.

       Defendant further states that the required filing fee has been filed contemporaneously

with this petition, together with a copy of the complaint and process served upon it.

       Defendant provides further that, pursuant to 28 U.S.C. § 1446(d) and LR cv 81, copies of

this petition are being served upon all other parties as well as upon the clerk of the Rhode Island

Superior Court, Providence County.


                                             CITY OF PROVIDENCE,
                                             By its Attorney,

                                             JEFFREY DANA
                                             CITY SOLICITOR

                                             /s/Megan Maciasz DiSanto (#7991)
                                             Senior Assistant City Solicitor
                                             mdisanto@providenceri.gov

                                             /s/Jillian H. Barker (#8353)
                                             Associate City Solicitor
                                             jbarker@providenceri.gov

                                             City of Providence Solicitor’s Office
                                             444 Westminster Street, Suite 220
                                             Providence, RI 02903
                                             (401) 680-5333 (Tel)
                                             (401) 680-5520 (Fax)




                                                 2
Case 1:18-cv-00548-JJM-PAS Document 1 Filed 10/03/18 Page 3 of 3 PageID #: 3



                                      CERTIFICATION

       I hereby certify that I have filed the within with the United States District Court on this
3rd day of October, 2018, that a copy is available for viewing and downloading via the ECF
system, and that I have caused a copy to be sent to:

              For the Plaintiff:                             For T-Mobile USA, Inc.:
        Paige Munro-Delotto (#9291)                       Corporation Service Company
          Munro-Delotto Law, LLC                        222 Jefferson Boulevard, Suite 220
       400 Westminster Street, Ste. 200                         Warwick, RI 02888
            Providence, RI 02903
         paige@pmdlawoffices.com

                                             /s/ Megan Maciasz DiSanto




                                                3
